Listing Report:Supplement No. 105 dated Nov 19, 2009 to Prospectus dated Jul 13, 2009 File pursuant to Rule 424(b)(3) Registration Statement No. 333-147019 Prosper Marketplace, Inc. Borrower Payment Dependent Notes This Listing Report supplements the prospectus dated Jul 13, 2009 and provides information about each loan request (referred to as a "listing") and series of Borrower Payment Dependent Notes (the "Notes") we are currently offering. Prospective investors should read this Listing Report supplement together with the prospectus dated Jul 13, 2009 to understand the terms and conditions of the Notes and how they are offered, as well as the risks of investing in Notes. The following series of Notes are currently being offered: Borrower Payment Dependent Notes Series 434000 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: HR Auction Duration: 7 days Term: 36 months Estimated loss: 18.0% Starting lender yield: 17.30% Starting borrower rate/APR: 18.30% / 20.51% Starting monthly payment: $181.52 Auction yield range: 17.29% - 17.30% Estimated loss impact: 18.96% Lender servicing fee: 1.00% Estimated return: -1.66% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 3 First credit line: May-1993 Debt/Income ratio: 5% Credit score: 720-739 (Nov-2009) Current / open credit lines: 7 / 7 Employment status: Full-time employee Now delinquent: 2 Total credit lines: 32 Length of status: 15y 6m Amount delinquent: $766 Revolving credit balance: $0 Occupation: Administrative Assi Public records last 12m / 10y: 0/ 1 Bankcard utilization: 0% Stated income: $50,000-$74,999 Delinquencies in last 7y: 12 Homeownership: Yes Inquiries last 6m: 0 Screen name: new_beginnings Borrower's state: Georgia Borrower's group: VietOne Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 0 / 1 On-time: 17 ( 100% ) 720-739 (Latest) Principal borrowed: $3,500.00 < mo. late: 0 ( 0% ) 720-739 (Aug-2009) 680-699 (Jun-2008) (Mar-2006) Principal balance: $0.00 1+ mo. late: 0 ( 0% ) Total payments billed: 17 Description New Beginning I am a single mother of two daughters.?Paying so many different bills is such a stress.? I would like?to consolidate a couple of bills, just so that I can just make one payment.? Please consider my request for this loan.? I would greatly appreciate it. Information in the Description is not verified. Borrower Payment Dependent Notes Series 434162 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,650.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 12.00% Starting borrower rate/APR: 13.00% / 15.14% Starting monthly payment: $89.29 Auction yield range: 6.29% - 12.00% Estimated loss impact: 5.20% Lender servicing fee: 1.00% Estimated return: 6.80% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Sep-1989 Debt/Income ratio: 26% Credit score: 720-739 (Nov-2009) Current / open credit lines: 18 / 16 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 50 Length of status: 1y 4m Amount delinquent: $0 Revolving credit balance: $9,395 Occupation: Executive Public records last 12m / 10y: 0/ 1 Bankcard utilization: 86% Stated income: $75,000-$99,999 Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 1 Screen name: kjc1970 Borrower's state: Colorado Borrower's group: Geek Power! Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 2 On-time: 50 ( 100% ) 720-739 (Latest) Principal borrowed: $4,500.00 < mo. late: 0 ( 0% ) 720-739 (Oct-2009) 640-659 (Jan-2008) 640-659 (Apr-2007) 580-599 (Dec-2006) Principal balance: $917.26 1+ mo. late: 0 ( 0% ) Total payments billed: 50 Description Combine Insurance Dedutible Debt Purpose of loan:This will be my third loan with Prosper? I have paid off one and am now working on combining my final Prosper loan balance with two smaller existing Insurance Deductible Debts.My financial situation:IT/IS Officer?at a local Bank, Part time Independant Network Consultant, Apartment Complex Owner/Landlord of a Duplex and a Triplex.? Gradually re-establishing my credit standing and paying down balances.? Fixed?semi-monthly pay periods, Incremental Income from Small Business, Monthly Income from Rental Business.? Balanced debt to income ratio and well?established community relations.? Information in the Description is not verified. Borrower Payment Dependent Notes Series 434192 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $2,500.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 15.09% Starting borrower rate/APR: 16.09% / 18.27% Starting monthly payment: $88.00 Auction yield range: 6.29% - 15.09% Estimated loss impact: 5.26% Lender servicing fee: 1.00% Estimated return: 9.83% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1997 Debt/Income ratio: 20% Credit score: 720-739 (Nov-2009) Current / open credit lines: 3 / 3 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 8 Length of status: 17y 2m Amount delinquent: $0 Revolving credit balance: $822 Occupation: Other Public records last 12m / 10y: 0/ 0 Bankcard utilization: 41% Stated income: $25,000-$49,999 Delinquencies in last 7y: 0 Homeownership: No Inquiries last 6m: 1 Screen name: steady-transparency Borrower's state: Texas Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Paying off high interest debt Purpose of loan:This loan will be used to? My financial situation:I am a good candidate for this loan because? Information in the Description is not verified. Borrower Payment Dependent Notes Series 434198 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $5,000.00 Prosper Rating: B Auction Duration: 7 days Term: 36 months Estimated loss: 5.0% Starting lender yield: 16.09% Starting borrower rate/APR: 17.09% / 19.29% Starting monthly payment: $178.49 Auction yield range: 6.29% - 16.09% Estimated loss impact: 5.28% Lender servicing fee: 1.00% Estimated return: 10.81% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 8 First credit line: Apr-1994 Debt/Income ratio: Not calculated Credit score: 740-759 (Nov-2009) Current / open credit lines: 14 / 14 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 42 Length of status: 0y 1m Amount delinquent: $0 Revolving credit balance: $83,406 Occupation: Executive Public records last 12m / 10y: 0/ 0 Bankcard utilization: 85% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: bonafide-p2p5 Borrower's state: Colorado Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Description Capital for Consulting LLC Purpose of loan:This loan will be?used for operating capital for my telecom consulting business.?My financial situation:I am a good candidate for this loan because I have a good credit score and I have been in the telecom industry for 16+ years. Information in the Description is not verified. Borrower Payment Dependent Notes Series 434204 The following information pertains to the borrower loan being requested, that corresponds to the series of Notes to be issued upon the funding of the borrower loan, in the event the listing receives commitments to purchase Notes in an aggregate amount of the requested loan. Amount: $6,000.00 Prosper Rating: C Auction Duration: 7 days Term: 36 months Estimated loss: 6.5% Starting lender yield: 21.17% Starting borrower rate/APR: 22.17% / 24.44% Starting monthly payment: $229.67 Auction yield range: 8.29% - 21.17% Estimated loss impact: 7.00% Lender servicing fee: 1.00% Estimated return: 14.17% The Estimated Return is presented to help you evaluate this listing and set an appropriate minimum yield and bid amount. Estimated Return is the average annual expected return on funds invested in this loan and is calculated by subtracting the estimated impact of credit losses on the loan from the minimum yield. The estimated impact of credit losses is derived from the following components: The estimated average annualized loss rate based on the historical performance of Prosper loans for borrowers with similar characteristics, originated between Apr-01-2007 and Mar-31-2008, measured as of Mar-31-2009, and an adjustment for accrued interest not collected and late fees on defaulted loans. The Estimated Return presented above does not assume any early repayment by the borrower. The calculation of Estimated Return requires significant assumptions about the repayment of the loan and lenders should make their own judgments with respect to the accuracy of these assumptions. Actual performance may differ from estimated performance. Borrower's Credit Profile Prosper score: 9 First credit line: May-2004 Debt/Income ratio: 16% Credit score: 640-659 (Nov-2009) Current / open credit lines: 33 / 30 Employment status: Full-time employee Now delinquent: 0 Total credit lines: 41 Length of status: 29y 11m Amount delinquent: $0 Revolving credit balance: $37,004 Occupation: Accountant/CPA Public records last 12m / 10y: 0/ 0 Bankcard utilization: 93% Stated income: $100,000+ Delinquencies in last 7y: 0 Homeownership: Yes Inquiries last 6m: 0 Screen name: ispoil Borrower's state: Georgia Borrower's group: N/A Credit and homeownership information was obtained from borrower?s credit report and displayed without having been verified. Employment and income was provided by borrower and displayed without having been verified. Prosper Activity Loan history Payment history Credit score history Active / total loans: 1 / 1 On-time: 20 ( 100% ) 640-659 (Latest) Principal borrowed: $4,000.00 < mo. late: 0 ( 0% ) 620-639 (Mar-2008) Principal balance: $2,028.82 1+ mo. late: 0 ( 0% ) Total payments billed: 20 Description Professional Requesting Loan Purpose of loan:Obtained a loan from Prosper a year ago and this is a great concept. This loan will be used to upgrade one bathroom and is needed at a reasonable rate. No defaults ever reported.??My financial situation:I am a good candidate for this loan because I am a CPA, a partner at a CPA firm.?I earn a solid income, have never missed any payment. I relocated to the US five years ago and as a result of relative short credit history my score is reasonable low. However, when you relocate to the US, you have no credit score, a short term credit history and as a result your score is low.???Monthly net income: $12,000
